SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). PETRÓLEO BRASILEIRO S.A. - PETROBRAS Publicly Traded Company MATERIAL FACT Merger of companies into Petrobras Rio de Janeiro, February 26 th , 2014 – Petróleo Brasileiro S.A. – Petrobras, in compliance with the provision set forth in CVM Instruction 358/02, announces that its Board of Directors has approved the merger proposals of Termoaçu S.A., Termoceará Ltda. and Companhia Locadora de Equipamentos Petrolíferos - CLEP. These mergers will be voted by shareholders in a Special Meeting to be convened at the appropriate time. The merger of these companies aims to streamline the company’s corporate structure, reduce costs and capture synergies. Since the mergers involve wholly-owned subsidiaries, Petrobras’ capital will not increase and no new shares will be issued. The shares representative of the capital of the referred to subsidiaries will be dissolved, and the necessary accounting records will be made at Petrobras. Rio de Janeiro, February 26 th , 2014 Almir Guilherme Barbassa Chief Financial and Investor Relations Officer Petróleo Brasileiro S.A. – Petrobras SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 26, 2014 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
